Citation Nr: 1002600	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for residuals of eye 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
which, in pertinent part, reopened and denied the claim of 
service connection for bilateral hearing loss, and denied 
service connection for residuals of eye injury.  The Veteran 
filed a filed a timely appeal.  He testified at a Board 
hearing in November 2009, and a transcript of that hearing is 
of record in the claims file.  

At the November 2009 hearing, the Veteran indicated that he 
wants to file a claim for an increased rating for his right 
ankle disability (residuals of injury of right Achilles 
tendon), and the Board refers that issue to the RO for 
appropriate action.  

The issues of service connection for bilateral hearing loss 
and residuals of eye injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 1996, the RO&IC denied service 
connection for bilateral hearing loss finding there was no 
evidence the Veteran had any chronic condition related to 
service by incurrence, aggravation, or presumption.  There 
was no timely appeal of that decision, and it became final.

2.  Evidence received since the May 1996 decision is not 
cumulative or redundant of evidence previously of record and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court).  In this case, the RO&IC provided 
the Veteran notice regarding reopening of his previously 
denied hearing loss claim in a letter dated in May 2007.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In its May 1996 rating decision, the RO&IC denied service 
connection for bilateral hearing loss finding the service 
treatment records were negative for complaints, finding or 
treatment of hearing loss.  It was concluded that there was 
no evidence of a bilateral hearing loss related to service by 
incurrence, aggravation, or presumption.  The Veteran did not 
file a notice of disagreement, and that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2009).  

Evidence of record at the time of the May 1996 decision 
included the Veteran's DD Form 214 reflecting a military 
occupational specialty of light weapons infantryman, as well 
as service treatment records, which included entries showing 
complaints of earache and impressions including incipient 
otitis media in June 1965 and external otitis in 
December 1965, but no mention of complaint, finding, or 
diagnosis of hearing loss.  

The reports of the Veteran's service entrance examination in 
January 1964 and his service separation examination in 
October 1966 included audiometer readings.  In this regard, 
the Board notes that prior to November 1967 service 
departments consistently used ASA units to record puretone 
sensitivity thresholds in audiometric measurement.  VA 
currently uses ISO (ANSI) units.  For purposes of comparison 
between the service audiometric data and more recent 
audiometric data, the table below shows the ASA measurements 
in decibels recorded in service with the comparable ISO 
(ANSI) measurements in adjacent parentheses.  




HERTZ


 For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
EAR/DATE





R/ Jan 
1964
-10 (5)
-5 (5)
-10 (0)
-10 (0)
-5(0)
L/ Jan 
1964
-5 (10)
-10 (0)
-10 (0)
-10 (0)
15 (20)
R/ Oct 
1966
0 (15)
0 (10)
0 (10)
--
0 (5)
L/ Oct 
1966
5 (15)
0 (10)
0 (10)
--
15 (20)

The record also included a September 1986 audiologic analysis 
from Valley Forge Facial Plastic Surgery/Ear, Nose, and 
Throat Associates.  The history included noise exposure from 
guns as a child and in service with no protection.  The 
assessment was noise-induced bilateral high frequency 
sensorineural hearing loss.  In a December 1986 letter, an 
audiologist, C.H.L., M.A., noted that the Veteran had been 
fitted with hearing aids and that his case history indicated 
a hearing loss for the past several years.  

Also of record was a February 1994 graphical audiolgical 
analysis and office note from J.A., M.D.  He noted that the 
Veteran currently worked in a library and reported difficulty 
with background noise situations.  He gave a history of 
having been in the infantry with exposure to a lot of very 
loud noise; it was noted he said there was no other history 
of trauma or injury.  On the audiogram, it was remarked there 
was slight to severe sloping, sensorineural hearing loss in 
both ears.  In the office note, the physician said that the 
examination was highly demonstrative of acoustic trauma 
notch, bilaterally.  

Evidence added to the record includes the report of an 
April 2007 audiogram and hearing aid purchase agreement from 
Sears Hearing Aid Center.  Also added was the report of a 
May 2007 VA audiology examination.  The Veteran reported that 
duties as a light infantry man in service included firing M-
14, M-16, and M-60 semi automatic machine guns and that 
maneuvers would last from one to four hours with non-stop 
firing with no hearing protection.  He denied occupational 
noise exposure; recreational noise exposure included 
infrequent hunting (right handed weapon use) and use of power 
lawn tools in which hearing protection was worn.  The Veteran 
reported that he first noticed bilateral, persistent tinnitus 
after hours of firing machine gun rounds in the army.  He 
said it initially resolved within half a day but eventually 
the buzzing did not stop and he recalled asking his spouse 
about the noise shortly after returning from service.  The 
audiologist said that puretones/speech audiometry responses 
documented bilateral sensorineural hearing loss at 1000 Hertz 
and above.  She stated the Veteran's hearing loss was not 
caused by or a result of military service "since a frequency 
specific hearing test performed at separation showed hearing 
well within normal limits except for one frequency (6000 Hz) 
in the left ear."  

At the November 2009 hearing, the Veteran testified that in 
he was in an infantry unit and therefore had to spend a lot 
of time in the field with activities such as target practice 
involving weapons such as the M-16 and M-50, always without 
any hearing protection.  He testified that he had excellent 
hearing when he went into service but that when he came home 
he started having ringing in his ears all the time and it 
continued to ring even at the time of the hearing.  He 
testified that until the firing of the weapons in service he 
had never had any hearing problems but that when he got out 
of service he went to the VA in Baltimore and was told he 
could not claim anything and he might as well forget about 
it.  He testified that it was not until much later that he 
actually filed a claim with VA.  

The Veteran testified that he had told doctors he fired 
weapons in the infantry and he had been told that was 
consistent with hearing loss and that was probably his 
problem.  He testified he had been told there was nothing 
that could be done except wear a hearing aid.  He testified 
that after service he had worked for the post office as a 
mail handler, worked at United Postal Service delivering 
packages, had gone to school for X-ray technology and had 
done X-ray work.  

The Board concludes that new and material evidence has been 
received since the May 1996 rating decision.  In particular, 
the history provided by the Veteran at the May 2007 audiology 
examination and his November 2009 hearing testimony elaborate 
upon the extent of his noise exposure in service and indicate 
that starting in service the Veteran had hearing problems in 
the form of buzzing sounds for hours immediately following 
extended weapons firing exercises and that he has had hearing 
problems since service.  Further, in his hearing testimony, 
the Veteran indicated that doctors have related his hearing 
loss to weapons firing noise in service.  This evidence, 
which must be considered credible for purposes of reopening, 
was not of record prior to the May 1996 rating decision.  
Considering this evidence together with the audiological 
evidence of the presence of sensorineural hearing loss after 
service raises a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that the claim for 
service connection for bilateral hearing loss must be 
reopened and re-adjudicated on the merits.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is allowed.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946, or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley, 5 Vet. 
App. at 159.  In the case of a claim for hearing loss claimed 
due to in-service noise, if there is insufficient evidence to 
establish that the claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a disability compensation claim.  
38 C.F.R. § 3.159.  A review of the record shows that the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
for service connection for hearing loss and his claim for 
service connection for residuals of eye injury by 
correspondence dated in May 2007.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the report of the May 2007 VA audiological 
examination shows the presence of bilateral hearing loss 
disability for purposes of 38 C.F.R. § 3.385.  The Veteran's 
DD Form 214 shows that he was a light weapons infantryman; 
the record also shows that the Veteran has stated he was 
exposed to loud noise in service from M-14s, M-16s, M-50s, 
and M-60 machine guns in maneuvers that lasted from one to 
four hours at a time and that he experienced hearing problems 
including buzzing after hours of firing machine gun rounds.  
Although the VA audiologist who examined the Veteran in 
May 2007 provided a negative nexus opinion between the 
Veteran's current hearing loss and noise exposure in service, 
it is the judgment of the Board that an additional 
examination and opinion should be obtained.  As noted 
earlier, the audiologist stated the reason for the negative 
opinion was that the frequency-specific hearing test in 
October 1966 showed hearing well within normal limits except 
at 6000 Hz in the left ear.  The Board notes, however, that 
the audiologist did not comment on the fact that from the 
time of the entrance examination to time of the separation 
examination, puretone reception thresholds increased at all 
measured frequencies in both ears, with the exception of 4000 
Hz in the left ear, which stayed at 20 db.  In view of the 
decisions of the Court in Ledford and Hensley, it is the 
judgment of the Board that the Veteran should be provided an 
additional VA audiology examination with an opinion as to 
whether it is at least as likely as not that his current 
hearing loss disability is related to noise exposure in 
service.  

As to the issue of service connection for residuals of eye 
injury, at the November 2009 hearing, the Veteran testified 
that it was around January 1967 that he got hit in the eye 
with a branch.  He testified that he went to the hospital in 
Nuremberg where they did surgery and removed a clot from his 
eye.  He testified they kept him a few extra days because 
they were not ready to release him, and he estimated that he 
was in the hospital for two weeks or more.  The Veteran 
testified that the scar that it left sometimes affects his 
vision.  In this regard, the claims file includes records 
from Penn Medicine at Radnor, Department of Ophthalmology, 
dated from November 2003 to August 2007.  Those records show 
findings of a "teardrop" surgical scar of the right pupil 
and note that the Veteran reported surgery for a blood 
clot 40 years ago.  

Service treatment records currently associated with the 
claims file do not mention any eye injury or surgery, 
including at the October 1966 separation examination.  The 
Board notes, however, that the Veteran has reported that the 
injury and hospitalization were later than that, probably in 
January 1967.  Because the Veteran is competent to report 
that he had an eye injury and surgery in service, action 
should be taken to attempt to obtain any available clinical 
records from the Army hospital at Nuremburg, Germany.  If 
such records are found or the Veteran is able to provide or 
identify other evidence of the claimed in-service eye injury, 
he should be provided a VA ophthalmology examination in 
conjunction with his claim.  

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  As the 
issues on appeal concern the etiology of the Veteran's 
claimed bilateral hearing loss and residuals of eye injury, 
the Board finds that the Veteran should be afforded VA 
examinations that consider all the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO&IC should attempt to 
obtain and associate with the claims file 
all clinical (inpatient) records and any 
operation report for the Veteran 
pertaining to hospitalization at the Army 
hospital at Nuremberg (Nürnberg), 
Germany, at any time during the period 
from November 15, 1966 through 
February 15, 1967.  All actions taken to 
attempt to obtain these records should be 
documented fully in the claims file.  

2.  If the requested service hospital 
records cannot be obtained, the Veteran 
should be requested to submit or identify 
evidence that may corroborate his account 
of having sustained an eye injury in 
service.  Such evidence might include 
statement(s) from fellow servicemen or 
family members who have knowledge of the 
claimed injury.  

In any event, the AMC/RO&IC should 
contact the Veteran and obtain the names 
and addresses, and approximate dates of 
treatment, of all medical care providers 
VA and non-VA, where he has received 
treatment or evaluation for his claimed 
hearing loss or residuals of eye injury 
at any time since service.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO&IC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

3.  If evidence is received that 
corroborates the Veteran's report of an 
eye injury in service, he should be 
provided a VA ophthalmology 
examination.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
ophthalmologist for review.  A notation 
that this record review took place 
should be included in the examination 
report.  After review of the record and 
examination of the Veteran, the 
ophthalmologist should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current eye 
disability, including any teardrop 
surgical scar on the pupil of the right 
eye, is a residual of an eye injury in 
service.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be 
included in the examination report.  

4.  The Veteran should be afforded a VA 
audiometric examination to determine 
the nature and etiology of any current 
hearing loss.  All indicated studies 
should be performed, and comprehensive 
pre-and post service recreational and 
occupational histories are to be 
obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
audiologist for review.  A notation 
that this record review took place 
should be included in the examination 
report.  

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. 
§ 3.385.  In addition, after review of 
the record and examination of the 
Veteran, the audiologist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
hearing loss disability is the result 
of injury or disease incurred in 
service, to specifically include noise 
exposure the Veteran has reported he 
experienced during service.  The 
audiologist should be requested to 
discuss the significance, if any, of 
the increase in puretone thresholds in 
service between the entrance 
examination in January 1964 and the 
separation examination in October 1966.  
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be included in the 
examination report.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of 
all notifications, including the 
address where the notice was sent must 
be associated with the claims folder.  
The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

6.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims on appeal on a de novo basis.  
If any benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


